DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 12/14/2021.

By the amendment of 12/14/2021, claims 1 and 13 have been amended and claims 8-9 have been canceled. Claims 1-7 and 1-16 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
In response to applicant's argument (Remarks pages 9-11) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “As stated above, the terminal divides the entire screen into a plurality of point areas in the form of x and y two-dimensional coordinates. The user is allowed to connect arbitrary numbers of dot areas.”, “receiving a connection instruction for all the N areas”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the independent claims require only that the a current display area, not an entire display screen is divided into N areas having two-dimensional coordinates.  There is no requirement that the N areas are equal areas having a size of a single pixel, i.e. a point area; there is no requirement that the consecutive M areas are a subset of the N areas.  The only requirement is that a display screen interface display area 
Applicant further argues (Remarks page 11):
“Obviously, Shimazu does not disclose: dividing the entire current display area into N areas on basis of two-dimensional coordinates (Shimazu does not divide the entire current display area into N areas but selects only a ring area 66 where the application icons 68a-68d are arranged; in such a way, the task object area is non-editable); receiving a connection instruction for all the N areas (in Shimazu, the gesture is detected only on key icon 64 and the application icons 68a-68d arranged on the ring 66); connecting consecutive M areas in the N areas into a chain area according to the connection instruction (in Shimazu, the application icons 68a-68d arranged on the ring 66 do not equivalent to the consecutive M areas in the N areas); and using the chain area as the task object area.”

The Examiner respectfully disagrees. As discussed above, the interpretation of the independent claims N area division is not precluded by the embodiment of SHIMAZU.  Particularly, SHIMAZU does disclose dividing a current display area 61 (¶162: setting up the display content of lock screen 61) into a plurality of N areas (¶176: dividing the display area 61 to include a subset of display areas for the application icons 68s) of a two-dimensional coordinate system display screen (Fig. 6 is a two-dimensional display screen area). SHIMAZU does disclose receiving a connection instruction to connect this subset of N areas into a chain area for the task objects (¶177, ¶179: determining spacing and position for number application icons, ¶152: chained icons are connected along the ring).  The argument is not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: (amended claim 13) reception unit configured to receive a function, a display unit configured to call an interface, a determination unit configured to determine an object, a processing unit configured to perform processing, a setting unit configured to set.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a receiver, a display, and a processor (PGPUB 2021/0096907 ¶207-212).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is directed to claim 9, which is now canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMAZU (US 2013/0086522 published 04/04/2013, previously presented).

Regarding claim 1, SHIMAZU discloses a data processing method, comprising: 
setting the task object area (¶162: setting up of the display content lock screen);
receiving a task management function instruction (Fig. 6, ¶84-85: locking state ON displays lock screen display, displays lock screen gesture interface for managing tasks pertaining to task icons); 
calling a task management interface according to the task management function instruction (Fig. 6, ¶85: lock screen has key icon, ring, home and application icons constituting the task management interface), wherein the task management interface comprises a task object area (Fig. 6) comprised of a chain of task objects (Fig. 6 66, 68a-68d, ¶89: application icons are displayed connected in a ring, ¶152: icons arranged on ring are explicitly connected together) and a function area (Fig. 6 64, ¶87: key icon function area on a central portion inside the ring that is operable to execute selected tasks, ¶113: alternatively, application icons can be dragging onto the key icon area to execute task); 
determining a task object to be processed in the task object area (Fig. 7: selection of task object, ¶95: detecting gesture to perform processing on selected task object); and 
performing functional processing on the task object to be processed through the function area (Fig. 8, ¶113: application icons can be dragging onto the key icon area to execute task, ¶95-96: example of function processing such as displaying additional information regarding the task),

dividing a current display area into N areas on basis of two-dimensional coordinates, wherein N is an integer greater than or equal to 2 (¶176: dividing ring into discrete spacing areas for the number N of application icons); 
receiving a connection instruction for the N areas (¶152: icon spacing areas are considered explicitly connected, ¶176: spacing areas for the application icons are connected along the ring); 
connecting consecutive M areas in the N areas into a chain area according to the connection instruction (¶177, ¶179: determining arrangement of positions of icons M into spacing areas N), wherein the chain area is an area where the task object is placed (¶177, ¶179, ¶152: chained icons are connected along the ring), and M is an integer greater than or equal to 2 and less than or equal to N (Fig. 17A-C: plural number of spacing areas N and less icons M); and 
using the chain area as the task object area (¶177, ¶179, Fig. 17A-C)  

Regarding claim 2, SHIMAZU discloses the method according to claim 1, wherein the task management interface further comprises: a representation area (Fig. 8, ¶96: displaying additional information in a representation area partially superimposed ); and after the task object to be processed is determined in the task object area, the method further comprises: 
displaying a first representation corresponding to the task object to be processed through the representation area (Fig. 8, ¶96).  

Regarding claim 3, SHIMAZU discloses the method according to claim 1, wherein the step of determining the task object to be processed in the task object area comprises: 
determining the task object to be processed from the chain of task objects currently displayed in the task object area (Fig. 8, ¶95, ¶113: selection of a task object from the plural displayed task objects).  

Regarding claim 4, SHIMAZU discloses the method according to claim 1, wherein the step of determining the task object to be processed in the task object area comprises: 
receiving a movement instruction for the chain of task objects (Fig. 15-16, ¶151-155); 
updating the chain of task objects currently displayed according to the movement instruction (Fig. 15-16, ¶151-155); and 
determining the task object to be processed from the updated chain of task object (Fig. 15-16, ¶155: end rotate processing, ¶95: selection of task object from displayed task objects).  

Regarding claim 5, SHIMAZU discloses the method according to claim 1, wherein the step of determining the task object to be processed in the task object area comprises: 
receiving a selection instruction for the chain of task objects in the task object area (¶113, ¶95); and 
selecting at least one task object from the chain of task objects as the task object to be processed according to the selection instruction (¶113, ¶95).  

Regarding claim 6, SHIMAZU discloses the method according to claim 1, wherein the step of performing the functional processing on the task object to be processed through the function area comprises: 
receiving a first drag instruction for the task object to be processed in the function area (¶113); 
dragging the task object to be processed to a first function area in the function area according to the first drag instruction (¶113); and 
performing the functional processing on the task object to be processed according to a function type corresponding to the first function area (¶113, ¶95).  

Regarding claim 7, SHIMAZU discloses the method according to claim 1, wherein the step of performing the functional processing on the task object to be processed through the function area comprises:
 4receiving a second drag instruction for the task object to be processed in the function area (¶113); and 
in response to a drag of the task object to be processed in a first direction by a preset threshold according to the second drag instruction (¶88: key icon is a predetermined distance from outer ring, ¶113: drag direction of gesture is a first direction towards and a preset threshold distance of into the key icon, ¶161), performing the functional processing on the task object to be processed according to a function type corresponding to the first direction (¶113, ¶95).  

Regarding claim 10, SHIMAZU discloses the method according to claim 9, wherein the step of calling the task management interface according to the task management function instruction comprises: 
arranging the task objects running in background in accordance with a use frequency in response to the task management function instruction (Fig. 6, ¶89-90: task objects representing phone, email, SMS and notes are arranged, broadly, according to a use frequency, ¶178-180: icons can be arranged by desirability according to user); and 
5placing M task objects having the highest use frequency in the M areas to form the chain of task objects, and calling the task management interface to display the M areas (Fig. 6, ¶89-90: phone, email, SMS and notes are displayed as requiring highest use frequency).  

Regarding claim 11, SHIMAZU discloses the method according to claim 4, wherein the step of updating the chain of task objects currently displayed according to the movement instruction comprises: 
acquiring a first moving speed corresponding to the movement instruction (Fig. 15-16, ¶151-155); 
determining a first sliding speed of the chain of task objects according to the first moving speed and a correspondence relationship between a preset moving speed and a sliding speed of the task object (Fig. 15-16, ¶151-155); and 
moving a position of the chain of task objects currently displayed in the task object area according to the first sliding speed (Fig. 15-16, ¶151-155).  

Regarding claim 12, SHIMAZU discloses the method according to claim 2, wherein, in response to a deletion function as the functional processing (¶157: gesture function to delete task object from its location on the ring), after the functional processing is performed on the task object to be processed through the function area (¶157), the method further comprises: 
clearing the task object to be processed in the task object area and the first representation in the representation area (¶157: clearing the task object from its position on the ring); and 
moving a position of a first task object in the task object area in sequence according to a preset order to fill in the position of the task object to be processed, wherein the first task object is another task object except for the task object to be processed among the task objects running in the background (¶157: exchanging position of the task object with another task object to fill the position of the cleared task object).  

Regarding claim 13, claim 13 recites limitations similar to claim 1 and is similarly rejected.  Further, SHIMAZU discloses a terminal device (¶38: smartphone). 

Regarding claim 14, claim 14 recites limitation similar to claim 2 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 1 and is similarly rejected. Further SHIMAZU discloses a computing terminal performing management processing (¶38: smartphone).

Regarding claim 16, claim 16 recites limitations similar to claim 1 and is similarly rejected. Further SHIMAZU discloses a computer readable medium executable by a terminal for performing management processing (¶38: smartphone, ¶69: storage medium).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179